Order entered September 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01628-CR

                           JOSE CUTBERTO VALLE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F11-61804-J

                                           ORDER
         The Court REINSTATES the appeal.

         On August 21, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Kathleen

Walsh; (3) Ms. Walsh’s explanation for the delay in filing appellant’s brief is her workload; and

(4) Ms. Walsh requested thirty days from the September 10, 2013 hearing to file appellant’s

brief.

         We ORDER appellant to file his brief by OCTOBER 10, 2013. We note that appellant

has already been granted one thirty-day extension of time to file his brief and the brief is now

nearly three months overdue. Accordingly, no further extensions will be granted. If appellant’s
brief is not filed by the date specified, we will order Kathleen Walsh and the Dallas County

Public Defender’s Office removed as counsel and will order the trial court to appoint new

counsel to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Kathleen Walsh, Dallas County Public

Defender’s Office; and to the Dallas County District Attorney’s Office.


                                                    /s/    DAVID EVANS
                                                           JUSTICE